DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group Ia (i.e., claims 1-9, 18-19) in the reply filed on 8/1/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bian et al. (US 10429582; “Bian”).
Regarding claim 1,  first of all, it should be noted that Bian fig. 14, which is the primary figure of reference for this rejection of claim 1, is substantially similar to Bian fig. 1.  The only difference being that upper waveguide (WG) 34 in fig. 1 is straight but upper WG 34a in fig. 14 is tapered.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to refer to figs 1A-B when discussing fig. 14 due to the substantially similar structure of the embodiments.
	Bian teaches an optical coupler (e.g., fig. 14; Abstract), comprising: a first optical structure, comprising: a first substrate 18 (e.g., fig. 1B); a first cladding layer disposed on the first substrate 16 (e.g., fig. 1B); a first waveguide 10/12 disposed on the first cladding layer (e.g., figs. 1A-B), the first waveguide 10/12 comprising a first coupling portion 12 , and the first coupling portion comprising a first taper part 12 (e.g., fig. 14); and a second optical structure disposed over the first optical structure, the second optical structure comprising: a second substrate 24 (e.g., fig. 1B), a dielectric layer 26 disposed on the second substrate 24; and a second waveguide 34/34a disposed on the dielectric layer 26 (e.g., fig. 1B; fig. 14), the second waveguide 34a (e.g., fig. 14) comprising a second coupling portion, and the second coupling portion comprising a second taper part, wherein the second taper part is disposed on and optically coupled with the first taper part, and a taper direction of the first taper part 12 is the same as a taper direction of the second taper part 34a (e.g., fig. 14).
	Thus claim 1 is rejected.

Claim(s) 1-2, 7-9, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piper et al. (US 20220019021; “Piper”).
First of all, regarding the rejections infra under Piper, it should be noted that a mixing of embodiments is used to discuss various aspects of Piper’s invention.  Nonetheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of Piper’s embodiments (mentioned below by referencing different figures) to arrive at the claimed structure of claims 1-2, 7-9, 18, 19 particularly as disclosed by primary reference fig. 8.
	Regarding claim 1, Piper teaches an optical coupler, comprising: a first optical structure, comprising: a first substrate (e.g., figs. 5, 9); a first cladding layer disposed on the first substrate 304 (e.g., ¶ 0045 explains layer 304 can be silica on silicon; so, of this the silica layer is the cladding which would appear directly below and contacting layer 306 in figs. 5, 9; the silicon layer is thus the substrate below the silica clad layer); a first waveguide 306 disposed on the first cladding layer (e.g., figs. 5, 9, ¶ 0045: see above discussion), the first waveguide 306 comprising a first coupling portion, and the first coupling portion comprising a first taper part 306 (e.g., the taper portion of WG 306 is shown in fig. 8); and a second optical structure disposed over the first optical structure, the second optical structure comprising: a second substrate 218 (e.g., figs. 5, 9), a dielectric layer 314 disposed on the second substrate 218 (e.g., figs. 5, 9); and a second waveguide 316 disposed on the dielectric layer 314, the second waveguide comprising a second coupling portion 402 (e.g., fig. 8; ¶ 0075), and the second coupling portion comprising a second taper part (e.g., fig. 8; ¶ 0075), wherein the second taper part 402 is disposed on and optically coupled with the first taper part 306 (e.g., fig. 8; ¶ 0075), and a taper direction of the first taper part 306 is the same as a taper direction of the second taper part 402 (e.g., fig. 8; ¶ 0075).
Thus claim 1 is rejected.
Regarding claim 2, Piper teaches the optical coupler of claim 1 (see above), wherein the first taper part 306 comprises a wider end and a narrower end (e.g., narrower end on right hand side {RHS} in fig. 8) opposing to the wider end of the first taper part, the wider end of the first taper part 306 (e.g., wider end toward the left hand side {LHS} in fig. 8) has a first width and the narrower end of the first taper part has a second width smaller than the first width (e.g., fig. 8), the second taper part 402 comprises a wider end (e.g., LHS of taper 402 in fig. 8) and a narrower end opposing to the wider end of the second taper part 402 (e.g., fig. 8), the wider end of the second taper part 402 has a third width and the narrower end of the second taper part has a fourth width smaller than the third width (e.g., fig. 8), the third width is smaller than the first width, and the fourth width is smaller than the second width (e.g., fig. 8; the taper 402 is smaller and able to be superimposed on top of the tapered portion of element 306, thus meeting the criteria: the third width is smaller than the first width, and the fourth width is smaller than the second width).
Thus claim 2 is rejected.
Regarding claim 7, Piper teaches the optical coupler of claim 1 (see above), wherein a length of the first coupling portion is substantially equal to or longer than a length of the second coupling portion (e.g., fig. 8).
Thus claim 7 is rejected.

Regarding claim 8, Piper teaches the optical coupler of claim 1 (see above), wherein the narrower end of the first taper part is separated from the narrower end of the second taper part by a nonzero distance (e.g., fig. 8).
Thus claim 8 is rejected.
Regarding claim 9, Piper teaches the optical coupler of claim 1 (see above), wherein a longitudinal axis of the first waveguide and a longitudinal axis of the second waveguide are substantially aligned from a top view of the optical coupler (e.g., fig. 8).
Thus claim 9 is rejected.
Regarding claim 18, Piper teaches a method of forming an optical coupler, comprising: forming a first waveguide 306 on a first substrate 304 (e.g., ¶ 0045 explains layer 304 can be silica on silicon; so, of this the silica layer is the cladding which would appear directly below and contacting layer 306 in figs. 5, 9; the silicon layer is thus the substrate below the silica clad layer), wherein the first waveguide 306 comprises a first coupling portion, and the first coupling portion comprises a first taper part (e.g., the taper of 306 shown in fig. 8); forming a second waveguide 316 on a second substrate 218, wherein the second waveguide 316 comprises a second coupling portion 402 (e.g., fig. 8; ¶ 0075), and the second coupling portion 402 comprises a second taper part 402 (e.g., fig. 8; ¶ 0075); and disposing the second substrate 218 over the first substrate 304 (e.g., figs. 5, 8, 9) such that the second waveguide 316 is optically coupled with the first waveguide 306 (e.g., fig. 8; ¶ 0075), wherein a taper direction of the first taper part is the same as a taper direction of the second taper part (e.g., fig. 8).
 Thus claim 18 is rejected.
	Regarding claim 19, Piper teaches the method of claim 18 (see above), wherein the step of forming the first waveguide on the first substrate further comprises: forming a first cladding layer on the first substrate (e.g., ¶ 0045 explains layer 304 can be silica on silicon; so, of this the silica layer is the cladding which would appear directly below and contacting layer 306 in figs. 5, 9; the silicon layer is thus the substrate below the silica cladding layer); and forming the first waveguide 306 on the first cladding layer (e.g., ¶ 0045 explains layer 304 can be silica on silicon; so, of this the silica layer is the cladding which would appear directly below and contacting layer/1st WG 306 in figs. 5, 9; the silicon layer is thus the substrate below the silica/first cladding layer).
Thus claim 19 is rejected.

Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. Michael Mooney whose telephone number is 571-272-2422.  The examiner can normally be reached during weekdays, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL P MOONEY/Primary Examiner, Art Unit 2874